THE defendant was tried at the Sussex spring sessions, 1853, for breaking and entering a store house and stealing certain goods therefrom.
A confession of the prisoner, made before the magistrate, was offered in evidence and objected to, unless the State first proved that it was not reduced to writing.
The Court said, that it was the magistrate's duty in the case to reduce the prisoner's confession to writing and read it to him, and offer it for his signature. (Code, 2028.) That the court would presume this to have been done; (3 Harr. Rep., 554;) but this would not of itself exclude parol evidence of the confession. It was the recognition of the written statement by the prisoner's signature, which made it better evidence than parol proof, and this was a fact not to be presumed, but to be proved, in order to exclude the parol evidence.
                                                   Evidence admitted. *Page 508